IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ROBERT M. MARSTELLER AND                 : No. 955 MAL 2015
SHARON M. MARSTELLER,                    :
                                         : Petition for Allowance of Appeal from
                 Petitioners             : the Order of the Superior Court
                                         :
                                         :
           v.                            :
                                         :
                                         :
GREGORY A. HANKS, M.D.,                  :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.